DETAILED ACTION
Claims 56-64 are pending as amended on 05/31/22.

Response to Amendment
This final action is a response to the amendment filed on May 31, 2022 and replaces the previous final action.  All previous claims have been cancelled.  Claims 56-64 have been added.

Specification
The disclosure is objected to because of the following informalities: Page 7, line 3 states the word “conveyer” (rather than the “conveyor” used throughout the rest of the disclosure).  Appropriate correction is required.

Claim Objections
Claim 56, 58 & 60-61 are objected to because of the following informalities: the “(s)” in the preamble is unnecessary, as plural bags are formed and cut from a sheet (and the singular version “bag” would also be grammatically improper).  Further, the phrase “to the conveyer the conveyer surface” in line 4 appears to be a typo.  The repeated use of the term “conveyer” in claims 56 & 58 (rather than “conveyor”, used throughout the original disclosure/claims) also appears to be a typo.  The phrase “comprising and blade” at the end of the claim also appears to be a typo.  With regard to claims 60-61, the term “comprising” is grammatically improper here.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57 & 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  With regard to claim 57, as noted across previous actions (for example, with regard to cancelled independent claims 1, 9, 29, 43 & 51), Applicant’s original disclosure does not appear to contain sufficient information to enable one of ordinary skill in the art to carry out a method of manufacturing plastic deli bags wherein the heat-sealed bags have mating closure tracks “created” with a “reciprocating platen” on the open end of the formed bags.
It would require undue experimentation to carry out such a method, as the disclosure, while providing for a common reciprocating blade to separate sealed bags from a conveyed web, does not make clear how this same reciprocating member may also be used to form integral mating closure tracks proximate the open top of the sealed bags.  The nature of the disclosed invention is to deform the bag material itself to form mating ribs which, with the aid of some installed closure member (i.e. ‘zipper’/’slider’), will seal the bag. However, the state of the prior art is generally directed to the formation of such integral tracks during the initial extrusion of the web material, or via attachment of a separate closure track strip to bagmaking webs prior to bag formation.  It would not have been apparent to one of ordinary skill how a single reciprocating heated member, acting on a two-layer laminate (wherein a separate heated member has already welded these two layers together at three sides, leaving a fourth side open), would provide enough heat/pressure to deform these two bag layers at the open end in such a way as to form suitable, mating pairs of tracks on each respective layer across their entire width (or otherwise attach some entirely undisclosed/unsuggested strip to the formed bags) in accordance with Applicant’s disclosed configurations.  This is not a predictable outcome of such a step, wherein pressing a heated member to a laminate of two extruded webs of thermoplastic material with enough heat to deform the bag material into having permanent, precisely shaped mating tracks would be expected to weld the bag shut to at least some degree which is undesirable, or otherwise form inadequate features at the sealed sides of the bag (using such a member to somehow post-apply tracks across a formed bag is also unexplained, as post-applying typically inserts closure track strips between bag layers prior to bag formation/edge sealing).  Deforming the plastic such that it successfully forms two excellent mating closure structures right up to the previously melt-sealed edges of the bag, without melting undesirably themselves, seems unfeasible.  It is also not apparent how a single press from above would deform both top and bottom layers at once, with such precision that the tracks are designed to mate well with one another in a sealing fashion and receive a closure member thereon.
The inventor does not provide adequate direction or working examples to guide one of ordinary skill to better understand the claimed process; the only description of such a step is that ‘elongated heated protrusions’ 48 (seen in Figure 1) extend from the bottom surface of a reciprocating plate, and somehow create closure tracks by hot pressing the open end of a laminate against a conveyor belt. It is not clear from the accompanying figures how lower belt 38 (seen in Figures 1 & 2) reliably carries a continuous web of very thin, flimsy laminate material forward, with no pinching nips to grab and pull said material along (all of which is depicted schematically, the web hovering above said conveyor without contacting it, and not actually shown severed by the reciprocating blade 46), or how, for that matter, such a belt forms a suitable complimentary forming surface for hot-pressing to “create” closure tracks.  No pre-formed closure tracks for attachment are ever described or depicted, and thus the nature of any theoretical incorporation into a formed bag is also not detailed.  Previous arguments toward “attaching” a zipper to a formed bag with this equipment lack also lack any working examples in the disclosure or in the prior art.  While one could perhaps conceivably insert a premade pair of closure tracks into a pre-formed bag and weld it into place, Applicant has not submitted evidence of this taking place in the prior art or provided any guidance or hint in their own disclosure on how to do so.  Applicant also repeatedly argued in the past that their invention formed closure tracks which extend across the entire width of the bag, including across edge seals, which would thus not pertain to such a theorized method of insertion between the layers of a formed bag.  Absent the existence of any other known processes for forming mating closure tracks in such a manner, and absent any guidance from Applicant’s disclosure, one of ordinary skill in this art would have to invent their own means for forming workable, non-welded closure tracks on the two layers via such a reciprocating member.  While it was indeed known in the art to separate such a laminate in one location while deforming it in another using the same reciprocating platen (e.g. typical cut/seaming, US 5,015,223), or to generally post-apply zippers to bagmaking webs (e.g. Applicant’s US 6,769,229, submitted during an interview), performing the recited closure track formation method would require undue experimentation and thus the claimed invention is not enabled.

Claims 56-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With regard to claim 56, the term “the heated reciprocating platen” in line 8 lacks proper antecedent basis in the claim.  Further, the term “the reciprocating platen” in line 18 follows recitation of two distinct reciprocating platens and thus also lacks clear & explicit antecedent basis.  Presumably a step of cutting is carried out with the blade rather than the platen as claimed.  With regard to claim 57, presumably a step of “creating…mating closure tracks” is carried out with elongated heated protrusions rather than the platen as claimed, although this technique is essentially unexplained and leaves the claim scope ambiguous; Applicant’s specification is fairly sparse, and the drawings lack detail and are more schematic in nature.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 56-64 are rejected under 35 U.S.C. 103 as being unpatentable over Owensby, US 2013/0209004.
With regard to claim 56, the prior art teaches various conventional processes of plastic bagmaking, wherein one may align two sheets, heat-seal three edges in the typical fashion [0147] (wherein “reciprocating presses” would have been obvious to try from the limited number of known sealing devices, and which were well-known equipment as suggested by the prior art [0231]), also broadly “convey” (e.g. [0190]) them by any suitable motive surface, and also conduct conventional bag printing steps [0132, 0261] (wherein a general “ink printing roll” would have been obvious to try from the limited number of art-conventional bag printing equipment), and also cut them apart via reciprocating blades/hot protrusions [0190, 0202], wherein printing the bags either before/after edge sealing & cutting & other conventional steps each would have been obvious to try, as these represent the only possibilities, each sequence of which would produce substantially similar, predictable results (throughout, e.g. abstract, [0158 & FIGS. 1-30]).  These sheets may also be conventional HDPE bag films [0003, 0114, 0146], extruded [0260], and as thin as 0.1 mil (0.0001 inch) [0117, 0139].
While this reference does not disclose each of these features together in a single exemplary embodiment, each feature of the pending claims is taught herein, and would have been obvious to combine to yield a standard bag using only known methods and yielding only predictable results.  Owensby teaches both methods which fold bag webs and heat-seal two-to-three sides & those which superimpose distinct webs and heat-seal three sides [0147, 0263], each of which would have been obvious to try as the two standard options for forming such a bag.  Owensby also mentions that closure tracks can be installed during bag formation “or later in the process” or “at any time before or during the method of making” by a heat sealer or the like in the conventional manner, either sequence being an obvious variant of the other.  HDPE films taught by Owensby were also a well-known material choice in the bagmaking art, which provide increased strength to thin films and which would have been prima facie obvious to incorporate for this inherent benefit in embodiments such as those where the film is as thin as a fraction of a mil.
With regard to claim 57, Owensby further teaches that after bag formation, [0034, 0185, 0204], one may create a pair of mating closure tracks on the formed bag near the opening.
With regard to claim 58, conveying cut, finished products to be stacked or otherwise grouped atop a surface (e.g. for shipping) would have been prima facie obvious for one of ordinary skill in this art.
With regard to claim 59, making multiple products from a single master web and cutting them apart is conventional practice in this and many arts, and again, printing before/after cutting each would have been obvious as the only two possibilities (Applicants also noted in their background that bags are conventionally printed “two at a time” in this art, referring to this type of simultaneous multi-bag manufacture, and further duplication towards the same end would have been similarly obvious, and Owensby noted that cutting may be carried out “before, during or after any subsequent steps” as desired).
With regard to claims 60-61, film sizes within these ranges were taught by Owensby as noted above, and further, one of ordinary skill would have arrived at the claimed thickness values through routine experimentation with these extruded sheets to produce bags which are lighter or more flexible or which will save on material costs.
With regard to claims 62-64, Owensby also teaches providing conventional closure members such as “slides/zippers”, as these were conventional in the art and part of the very first “Ziploc” type bags (e.g. [0006, 0140]).


Examiner also notes US 9,050,770 & US 5,816,018 as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed May 31, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  Claim 56 recites a standard process for forming plastic bags along an assembly line, wherein two typical HDPE films – no thicker than 0.0008 inch, and formed by extrusion – are superimposed, sealed on three sides to make a bag, printed, and cut apart.  Applicants do not say which of these known features they believe to be non-obvious in this field, and the general grounds of prior art rejection over this combination of conventional bag-manufacturing steps have been maintained.  Further, dependent claim 57 recites that two mating closure tracks are vaguely “created”, “proximate” the open mouth of the formed bag, in an undefined manner by an element alluded to in the independent claim.  Applicant’s disclosure states only that the step in question is accomplished “using a reciprocating platen 44 which includes a downwardly directed blade 46 and elongated heated protrusions 48 extending from the bottom surface”, and thus does not properly enable the claimed step as has been discussed throughout prosecution.
Applicant appears to argue that the prior art does not disclose their ordered sequence of steps; however, as these are all conventional steps, predictably useable together, taught/suggested by the prior art, the claimed sequence is rejected as being obvious to one of ordinary skill in this art.  Applicants appear to assert that the claimed invention is not explicitly anticipated by the prior art, but do not argue why its predictable combination of known manufacturing steps would supposedly have been non-obvious.  Further arguments that Owensby merely “mentions” printing steps are unpersuasive, as the prior art naturally teaches/suggests the known processes of printing both registration marks and decorative indicia on its bags.  Applicant’s argument that the prior art does not disclose a step of printing after a step of side-sealing or ‘bag formation’ neglects to argue why this would not have been obvious (and also neglects that the prior art teaches printing either “webs” or “panel sections” or “strips” or even “packages” i.e. formed bags).  Likewise, any arguments that Owensby does not disclose processing multiple streams of bags side-by-side fail to address that this practice was still well-known, as admitted by Applicants and seen in other previously cited art, and was also considered to be obvious.  Failure to anticipate the claimed invention is not at issue here; Applicants have failed to argue or show how their claimed invention is properly enabled/non-obvious.
With regard to claim 57 and Applicant’s non-enabled step of “creating” mating closure tracks proximate the opening of a formed bag, Applicant states that the longstanding lack-of-enablement rejection is “not appropriate”, but ignores making an argument against the merits of said rejection, and it has been maintained.  It remains unpersuasive to loosely assert that the cited art is somehow evidence that Applicant’s invention is properly enabled without any need for further description, while also arguing that the limitation in question patentably distinguishes the claimed invention over that same prior art.  Applicant’s sparse disclosure clearly does not teach one of ordinary skill how exactly one would carry out their ‘closure track creation after bag formation’ step, Applicant has declared on the record (without supporting evidence) that the disclosed step merely refers to that which was already well-known in the art (and is therefore enabled), and yet Applicant has also asserted that this step is somehow patentably distinguishable over the teachings & suggestions of the same prior art; this contradictory argument remains unpersuasive.  Applicant’s selective interpretation of [0204] of Owensby also ignores the clear statement that closure strips can be generally added to a bag at any time during the method of making…e.g….before or after a product is put in the open pouch (i.e. ‘formed bag’).  As defined unambiguously by Owensby, “"Pouch" herein means a pouch or bag” [0128], and Applicant’s erroneous assertions that the above pouch instead may refer to an unsealed web contradict any reasonable reading of Owensby as a whole.  Applicant’s assertion about [0035] is unsupported by citation/evidence and also appears to be erroneous.  In any event, this issue would appear to be moot, as Applicants have already stated that their closure track formation step referred only to that which was already known.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746